internal_revenue_service number release date index number -------------------------------------- ------------------------------ ------------------------------------ ---------------------------------- -------------------------- in re ----------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-111649-07 date december --------------------- ------------------- --------------------------------------------------- ---------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ------- ----------- legend legend taxpayer taxpayer trust law firm year year year year year year year year year year year year year year year year a dear ------------- this is in response to your letter dated date and subsequent correspondence requesting an extension of time under ' g of the internal_revenue_code and and of the procedure and administration plr-111649-07 regulations to make allocations of generation-skipping_transfer gst_exemption to a_trust the facts submitted and the representations made are as follows in year taxpayer and taxpayer created trust trust has gst potential also in year taxpayer and taxpayer transferred assets taxpayer and taxpayer valued in the aggregate at dollar_figurea to trust taxpayer and taxpayer retained law firm to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns on their form sec_709 taxpayer and taxpayer consented to treat gifts made by either of them in year as made by both pursuant to sec_2513 law firm in preparing the couple’s form sec_709 failed to allocate or failed to advise taxpayer and taxpayer to allocate their respective gst exemptions to the year gifts to trust the form sec_709 were timely filed in year through year taxpayer and taxpayer made cash gifts to trust in amounts that were less than the annual exclusion amount under ' b taxpayer and taxpayer did not file form sec_709 for year through year because they mistakenly believed they were not required to file form sec_709 in order to allocate their respective gst exemptions to these gifts the failure to allocate gst_exemption to the gifts to trust was discovered by law firm taxpayer died in year it has been represented that taxpayer and taxpayer have sufficient gst_exemption currently available to allocate to the gifts made to trust in year through year taxpayer individually and as executor for the estate of taxpayer is requesting an extension of time to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to the gifts made to trust in year through year and that the gst_exemption allocated to each gift be based upon the value_of_the_gift as of the date of the gift law and analysis sec_2501 provides that a tax computed as provided in ' is imposed for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2503 provides that the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less the deductions provided in subchapter_c ' and following sec_2503 provides in relevant part that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year plr-111649-07 the first dollar_figure of such gifts to such person shall not for purposes of ' a be included in the total_amount_of_gifts made during such year sec_2513 provides in relevant part that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that ' a applies only if both spouses have signified their consent to the application of ' a in the case of all gifts made during the calendar_year by either while married to the other sec_25_2513-1 of the gift_tax regulations provides that a gift made by one spouse to a person other than his or her spouse may for the purpose of the gift_tax be considered as made one-half by his spouse but only if at the time of the gift each spouse was a citizen or resident_of_the_united_states for purposes of this section an individual is to be considered as the spouse of another individual only if he was married to such individual at the time of the gift and does not remarry during the remainder of the calendar_period as defined in sec_25_2502-1 sec_25_2513-1 provides in relevant part that the provisions of this section will apply to gifts made during a particular calendar_period as defined in sec_25 c only if both spouses signify their consent to treat all gifts made to third parties during that calendar_period by both spouses while married to each other as having been made one-half by each spouse such consent if signified with respect to any calendar_period is effective with respect to all gifts made to third parties during such calendar_period where the consent is signified by an executor or administrator of a deceased spouse the consent is not effective with respect to gifts made by the surviving_spouse during the portion of the calendar_period that his spouse was deceased sec_2601 imposes a tax on every generation-skipping_transfer a generation- skipping transfer is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable plr-111649-07 sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides in relevant part that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_2632 provides that for purposes of ' the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 defines the term gst_trust sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g a which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute plr-111649-07 sec_2652 provides that if under ' one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the gst tax notice_2001_50 2001_2_cb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore taxpayer and taxpayer 2’s estate are granted an extension of time of sixty days from the date of this letter to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to gifts made to trust in year through year the allocations will be effective as of the date of each gift and will be based on the value of each gift on the date given pursuant to ' c taxpayer 1’s and taxpayer 2’s gst exemptions were automatically allocated to the gifts made to trust in year through plr-111649-07 the allocations should be made on form sec_709 for year through year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to the value for federal transfer_tax purposes of any gift to trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosures copy for ' purposes cc
